Citation Nr: 0007491	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for the residuals 
of a left leg wound, characterized as a scar of the left 
ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to February 
1969.

In an October 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD) to the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO) for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.

The issue of entitlement to a compensable evaluation for the 
residuals of a left leg wound, characterized as a scar of the 
left ankle, will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, and mood due to 
such symptoms as suicidal and homicidal ideations, obscure 
speech, near continuous panic and depression, impaired 
impulse control, neglect of personal hygiene, and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

A 70 percent evaluation for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Combat 
Infantryman Badge, the Vietnam Campaign Medial with 1960 
device, the Vietnam Service Medal, and the Purple Heart 
Medal.  

A private social services evaluation dated in April 1995 
reflects the veteran had been married for 25 years and raised 
five children.  The veteran complained of anxiety, fatigue, 
chest pains, flashbacks, intrusive thoughts, nightmares, 
restlessness, overemotional death wishes, rage, violence, 
guilt, self-defeating behaviors, startle responses, and 
paranoia.  It was noted the veteran had poor communication 
with his family, neighbors, and group members.  Concentration 
was noted as very poor.  The veteran's ability to work or 
adapt to stress was also noted as very poor.  His prognosis 
was noted as guarded.  

Upon VA examination dated in July 1995, the veteran 
complained of paranoia, nightmares, cold sweats, fatigue, and 
night terrors.  It was noted that the veteran admitted to 
symptoms of flashbacks, depression, anxiety, concentration 
and memory problems, increased startle response, guilt, 
emotional discontrol, substance abuse, avoidance of 
situations reminding him of Vietnam, and alienation from 
family and friends.  Mental examination revealed the veteran 
was casually dressed and groomed, fully oriented, coherent, 
relevant, mildly anxious, and depressed.  The veteran denied 
suicidal or homicidal ideations, hallucinations, or 
delusional ideas.  Concentration and memory were noted as 
poor, and insight and judgment were noted as adequate.  
Relevant diagnoses of chronic PTSD, major depression, and 
substance abuse were noted.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65.  

Psychological testing dated in July 1995 revealed an overall 
scale score that was well above the empirically established 
cut-off for PTSD.  It was also noted that the MMPI-2 profile 
was invalid due to a tendency to respond to items in a 
distressed or exaggerated manner.  A report of a social 
worker, also dated in July 1995, reflects that the veteran 
had worked as a lineman for GTE for 26 years after his 
discharge from service.  The veteran expressed regret over 
killing others and reported dreams of firefights. 

In a December 1995 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling, effective April 6, 1995.  

VA outpatient treatment records dated from February 1995 to 
October 1997 reflect treatment for a seizure disorder, 
diabetes mellitus, depression, alcoholism, and PTSD.  An 
August 1996 social work note reflects the veteran reported 
increased flashbacks during the day and nightmares at night.

A VA hospital report dated from July 1996 to August 1996 
reflects the veteran complained of wanting to hurt someone.  
The veteran's homicidal ideations reportedly began during the 
Oklahoma City bombing.  During the ten days prior to 
admission, it was noted that the veteran was scared, endorsed 
decreased concentration, increased appetite, decreased sleep, 
positive guilty feelings, worthlessness, and suicidal and 
homicidal ideations.  It was noted that the veteran had tried 
to kill himself in the past by putting a gun in his mouth, 
but his wife interfered.  A relevant discharge diagnosis of 
PTSD was noted.  The examiner noted a GAF score of 30 to 45.  

A statement from a VA physician dated in July 1997 reflects 
that the veteran had been under his care since February 1995.  
The physician noted the veteran suffered from panic attacks, 
hypervigilance, arousal symptoms, and depression.  It was 
also noted the veteran had rage attacks with thoughts of 
shooting the police and loss of control.  At times the 
veteran became suicidal and despondent.  Finally, the 
physician noted the veteran had serious trouble with stimulus 
discrimination and was often incapable of controlling his 
emotions.  A relevant diagnosis of chronic PTSD with moderate 
stressors was noted.  

At his July 1997 hearing before a member of the Board, the 
veteran testified that his nightmares occurred at night and 
were becoming more frequent.  He also stated they were not as 
bad as they had been, but he felt he had no control.  The 
veteran reported nightmares during the daytime as well.  
(Transcript, pages 3-4).  The veteran testified that the 
Fourth of July and helicopters set him off.  (Transcript, 
page 4).  He stated that he began drawing Social Security 
benefits in May 1997.  (Transcript, page 9).  The veteran 
testified that he last worked in January 1997, and when he 
did work he didn't want to talk to anyone.  (Transcript, 
pages 8, 11-12, 14).  He reported socializing with only a few 
people outside of his wife and children.  (Transcript, page 
12).  The veteran stated he had flashbacks about two or three 
times per week.  (Transcript, page 14).  He reported having a 
very close relationship with his daughters, but no 
relationship with neighbors.  (Transcript, pages 15-16).  

VA treatment records dated from August 1997 to March 1998 
reflect continued treatment for PTSD.  An August 1997 
clinical record reflects the veteran continued to experience 
anxiety and depression.  He also complained of 
hypervigilance, startle reaction, flashbacks, and paranoia.  
It was noted he felt guilt ridden, but was not suicidal or 
homicidal.  In December 1997, the veteran complained of a lot 
of anger or rage and an inability to control his emotions.  A 
February 1998 clinical record reflects the veteran was 
panicky at times, but doing a lot better, exercising, and 
spending time in stress management therapy.  

Records received from the Social Security Administration 
reflect copies of VA treatment records as well as private 
treatment records regarding the veteran's diabetes and 
seizure disorder.  An April 1995 private psychological report 
reflects the veteran reported flashbacks, hostility, 
nervousness, depression, and problems with his temperament.  
The veteran also reported trouble concentrating and with his 
memory.  Mental status examination revealed that immediate 
and long-term memory was intact, as was concentration.  
Insight and judgment were also noted as intact.  The 
veteran's mood was noted as depressed and anxious, affect was 
mood congruent.  Stream of thought was noted as normal.  The 
examiner noted there was no evidence of responding to 
auditory or visual hallucinations and the veteran did not 
appear paranoid.  Relevant diagnoses of a generalized anxiety 
disorder, depressive disorder, alcohol dependency in 
remission, and PTSD by history were noted.  The examiner 
opined the veteran should have been able to respond 
appropriately to co-workers and supervisors, but not to the 
general public.  

The records received from the Social Security Administration 
also contain private hospital reports dated from April 1994 
to May 1994 which reflect the veteran was admitted for 
continuing substance abuse and mental health treatment.  Upon 
evaluation, he was noted to be suicidal and homicidal with a 
history of assaultive behavior a week earlier.  Relevant 
diagnoses of PTSD and severe major depression without 
psychotic symptoms were noted.  

Upon VA psychiatric examination dated in December 1998, it is 
noted that the veteran's medical records were reviewed.  The 
veteran reported experiencing anxiety, depression, 
nightmares, yelling in his sleep, flashbacks, terrible 
thoughts, nightmares, and hearing dying comrades calling for 
help.  The veteran also reported wanting to kill himself at 
times because of his feelings of survival guilt.  He reported 
his symptoms occurred "[c]onstantly, sometimes every day."  
He also reported that he did not get along with others and 
tried to avoid people.  The veteran reported problems 
maintaining employment.  A diagnosis of PTSD was noted.  The 
examiner opined that the veteran's employment and social 
functioning were impaired, and there were some problems with 
thought processes and communication.  He also opined that the 
veteran had some paranoid delusions, hallucinations, 
preoccupation with dead bodies, inappropriate behavior such 
as staring at people, and suicidal and homicidal thoughts.  
The veteran's ability to maintain personal hygiene was noted 
as fair.  Short-term memory was noted as impaired and long-
term memory was noted as fair.  Rate and speech were noted as 
slow with obscure pattern.  The examiner also noted panic 
attacks and nervousness.  The veteran's mood was noted as 
anxious, tense, agitated, and depressed.  Impulse control was 
impaired with sleep impairment.  The examiner described the 
severity and frequency of the veteran's psychoneurotic 
symptoms as every day and affecting his occupational 
reliability, flexibility, productivity, and efficiency.  The 
examiner noted extent of his symptoms as extensive and opined 
that they rendered him unable to perform occupational tasks 
because he reacted to people in a negative manner and that 
could affect social and occupational functioning.  Self-care 
was noted as fair.  A GAF score of 54, indicative of moderate 
difficulty in social and occupational functioning, was noted.

In a December 1999 rating decision, the RO determined that a 
100 percent evaluation was warranted for PTSD from July 1996, 
and a 50 percent evaluation was warranted from September 
1996.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 18.

Prior to November 7, 1996, PTSD was rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  Effective November 7, 
1996, the rating schedule for mental disorders was amended 
and redesignated as 38 C.F.R. § 4.130.  See 61 Fed. Reg. 
52700 (Oct. 8, 1996).  PTSD is currently rated under the 
portion of the Schedule for Rating Disabilities that pertains 
to mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The evaluation criteria have substantially changed 
in the new rating schedule and now focus on the individual 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As the veteran filed his claim prior to November 7, 
1996, the Board will evaluate his psychiatric disability in 
light of both the new and old criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent evaluation is warranted for PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

PTSD manifested by total occupational and social impairment, 
due to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, warrants a 100 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the rating criteria for PTSD in effect prior to 
November 7, 1996,  C.F.R. § 4.132, Diagnostic Code 9411, a 50 
percent evaluation is assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, and totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment, a 100 
percent rating is warranted.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOGCPREC Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes that a 70 percent evaluation is warranted 
for PTSD under the current criteria.  The medical evidence of 
record reflects the veteran suffers from poor communication 
with family and neighbors, poor concentration and memory, 
suicidal and homicidal ideations, panic attacks, depression, 
hypervigilance, arousal symptoms, serious trouble with 
stimulus discrimination, an inability to control his 
emotions, paranoid delusions, and inappropriate behavior 
manifested by staring at others.  The veteran's ability to 
maintain personal hygiene was noted as fair and his rate and 
speech were noted as slow with an obscure pattern.  The 
December 1998 VA examiner noted the extent of the veteran's 
symptoms as extensive and assigned a GAF score of 54, 
indicative of moderate difficulty in social and occupational 
functioning.  Further review of the evidence of record 
reflects the veteran has been married for twenty-five years, 
but has little or no social contact with others.  

The Board concludes that the aforementioned symptomatology 
more nearly approximates to the 70 percent schedular criteria 
under the current regulations in that it demonstrates 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, and 
mood due to such symptoms as:  suicidal and homicidal 
ideations, obscure speech, near continuous panic and 
depression, impaired impulse control, neglect of personal 
hygiene, and an inability to establish and maintain effective 
relationships.

The medical evidence does not tend to show total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  

Furthermore, the medical evidence of record does not suggest 
that the attitudes of all contacts except the most limited 
are so adversely affected as to result in virtual isolation 
in the community, or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and demonstrable inability to 
obtain or retain employment.  Thus, an evaluation in excess 
of 70 percent is not warranted under the current or old 
criteria.  

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  



REMAND

The Board notes that in a December 1995 rating decision, the 
RO denied the veteran's claim for an increased evaluation for 
residuals of a left leg wound, characterized as a scar of the 
left ankle.  In his August 1996 notice of disagreement, the 
veteran stated, "I was denied S/C for Left Foot and Leg 
Conditiopn [sic].  I disagree with your denial all [sic] scar 
on my foot."  The RO interpreted the veteran's statements as 
a new claim of entitlement to service connection for a left 
foot condition with a scar and a left leg condition.  The RO 
determined that the claim was not well grounded and the 
veteran did not file a notice of disagreement with that 
determination.

The Board finds that the veteran's August 1996 statement was 
a notice of disagreement as to the denial of an increased 
(compensable) evaluation for the residuals of a left leg 
wound, characterized as a scar of the left ankle.  The RO has 
not issued a statement of the case as to this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The issue of entitlement to an 
increased (compensable) evaluation for 
residuals of a left leg wound, 
characterized as a scar of the left 
ankle, is remanded to the RO for the 
issuance of a statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

